DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is response to communication:  response to amendments/arguments filed on 11/30/2022
Claims 1 is currently pending in this application.  Claims 2-22 have been cancelled.
No new IDS has been filed for this application.  
	
Response to Arguments
Applicant's arguments filed 11/30/2022 have been fully considered but are not found persuasive.  As seen in the rejections below, the claims are still unclear.  For example, applicants argue the amended claims recite a user authenticating a system via a preliminary challenge phase.  However, the steps included in this authentication step requires a user to first provide a question, the system to provide an answer, and the system to purge the confidential data after a number of times a user does not provide the correct question.  Although the claims recite this is a user authenticating the system, this is the system authenticating the user as the steps require the system to confirm a user has provided to correct information.  See amended rejection below.  
Further, the Jakobsson reference still seems to teach the amended claim limitations.  As seen in Figure 12 and pragraphs 86-89, and also throughout the reference, the steps of mutual authentication are taught.  The user first provides a question (account identifier), the system responds with an answer (starting symbols), and if the user recognizes the starting symbols, the user then provides a security code (operational answer).  See amended rejection below to address the amended claim limitations.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


.


Claims 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As per claim 1, the claim recites a preliminary authetnicatin phase in which the system is “able to be verified to the user”.  The claims recite the user providing a preliminary question and the system is to provide a corresponding answer in response to the question.  However, the claim continues to recite that a system is to delete the sensitive data if a user fails to provide a preliminary question.  Applicant’s arguments filed on 11/30/2022 also argue that the preliminary authentication phase is a phase in which the system authenticates the user.  However, as cited, this seems like a user authentication phase, not a system authentication.  Since a preliminary question must be provided by a user first, and the deletion of the confidential data results from the user not providing a preliminary question, this seems to be mere user authentication.  As seen in the claims, the system requires “wherein the system is configured to delete the sensitive or confidential data as a result of a user failing to provide the preliminary question during a predetermined number of executions of the preliminary system authentication phase.”  Thus, it is unclear how the preliminary authentication phase is a user authenticating the system as the result relies on the user providing data (a question) first.

‘
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 is rejected under 35 U.S.C. 103 as being unpatentable over Jakobsson US Patent Application Publication 2016/0241556 (Jakob), in view of Baer et al. US Patent Application Publication 2013/0081101 (Baer)

As per claim 1, as best understood by the Examiner, Jakob teaches a system configured to perform mutual authentication of a controallble functional electronic system to a user and authentication of the user to the system, the system being configured to: perform a preliminary configuration phase comprising providing a preliminary question and a corresponding preliminary answer to the system (paragraph 61 with account registration process; user may provide account identifier (question) and also starting symbols (answer); user may also select plurality of starting symbols ); perform a preliminary system authetnication phase in which the authentication of the system is able to be verified to the user, wherein the system is verified to the user by the system providing the preliminary answer in response to the preliminary question being provide by the user to the system (paragraph 61 where device provides answer/starting symbols  after user has entered appropriate account identifier/question; also see paragraph 46, wherein user provides security code/question, and system then provides answer/starting symbols; see further paragraphs 88-89 wherein user/client device provides account identifier and then receives a response/answer/symbols from server), perform an operational phase user authentication step to authenticate the user to the system, the operational phase user authentication step being configured to verify the user as a result of the user providing an operational answer in response to an operational question form the system, wherein the operational answer is different form the preliminary question (paragraph 89 with user providing security code, which is different than account identifier), and perform an operational phase whereby the system provides one or more services to the user (paragraph 89 with granting access to client device)
	Although Jakob teaches performing a preliminary system authentication phase, Jakob does not explicitly teach deleting sensitive or confidential data as a result of a user failing to provide the correct information during a predetermined number of executions.  However, deleting sensitive/confidential information after a user has failed to provide the correct information is notoriously well known in the art.  For example, see Baer (paragraph 14).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of the Jakob combination with Baer.  One of ordinary skill in the art would have been motivated to perform such an addition to increase security by having security policies in place (paragraph 14). 
	


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KAI YIN GEE whose telephone number is (571)272-6431.  The examiner can normally be reached on Monda-Friday 8:30-5:00 PST Pacific.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on (571) 272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JASON K GEE/Primary Examiner, Art Unit 2495